Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “36” has been used to designate both the lift cylinder (figure 4) and connecting hook assembly (figure 9).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “platform coupled with mast boom” must be shown or the feature(s) canceled from the claim(s).  
[Wingdings font/0xE0]Examiner notes that while each of the independent claims positively recite this limitation, none of the drawings show the platform actually connected to the mast boom. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
[Wingdings font/0xE0]No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki et al. (US 2020/0087128). 
Araki et al. disclose:
Claims 1 & 12: A below grade access platform machine (fig 9) comprising:

a turntable (30, 31) mounted for rotation on the chassis (fig 9);
a tower boom (61) pivotably coupled with the turntable ([0098] & [0100]), the tower boom being pivotable between a shipping position (fig 10A) oriented below horizontal to a raised position oriented above horizontal, wherein the tower boom is linearly extendable (figs 9-10B);
a mast boom assembly (62, 50) coupled with the tower boom (fig 9), the mast boom assembly including a mast mounting bracket (50) coupled pivotably to the tower boom (via 52, 53) and a mast boom (62) displaceable vertically in the mast mounting bracket (figs 9 & 10B), wherein the mast boom is telescopic (fig 9); and
a platform (100) coupled with the mast boom and displaceable with the mast boom to a lowered position below the chassis (fig 9)
2 & 12: wherein the mast boom is telescopic (fig 9).
3 & 13: wherein the mast boom includes a base section (see below) connected and displaceable relative to the mast mounting bracket and at least one telescoping section (see below), wherein the platform is coupled with the telescoping section (fig 9).
4: wherein the tower boom is telescopic ([0100] & fig 9).
5 & 14: wherein the tower boom comprises a home section pivotably coupled with the turntable and an extension section, wherein the mast boom assembly is coupled with the extension section (see below).
6, 7, & 15: wherein the turntable is mounted for 360 degree rotation on the chassis ([0097], [0098], [0100] & vertical rotation axis in fig 9).
9 & 17: further comprising a lift cylinder connected between the turntable and the tower boom, the lift cylinder (see below) effecting pivoting of the tower boom relative to the turntable between a shipping position and raised position (figs 9 & 10A).
11 & 19. A below grade access platform machine according to claim 1, wherein the tower boom comprises an articulating boom (fig 9).

    PNG
    media_image1.png
    1086
    963
    media_image1.png
    Greyscale

Claim(s) 1, 8, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goyarts (US 4,206,833).
Goyarts discloses:
Claims 1 & 12: A below grade access platform machine (fig 1) comprising:
a chassis (10);
a turntable (12, 14) mounted for rotation on the chassis (figs 1, 2);
a tower boom (16, 42) pivotably coupled with the turntable (figs 1, 2) the tower boom being pivotable between a shipping position oriented below horizontal (fig 2) to a raised position oriented above horizontal (fig 1), wherein the tower boom is linearly extendable (piston 42 linearly extendible);
a mast boom assembly (18, 22, 58) coupled with the tower boom (fig 1), the mast boom assembly including a mast mounting bracket (22) coupled pivotably to the tower boom (figs 1, 2) and a mast boom (18) displaceable vertically in the mast mounting bracket (figs 1, 2), wherein the mast boom is telescopic (can be considered telescopic in two ways: 1) 18 is telescopic w/ resepct to bracket 22; and 2) piston 58 is telescopic); and
a platform (50) coupled with the mast boom and displaceable with the mast boom to a lowered position below the chassis (fig 2)
8 & 16: wherein the mast boom assembly is pivotable relative to the tower boom via the mast mounting bracket into an overlay position in which the mast boom is essentially parallel to the tower boom in the shipping position and overlays the tower boom (figure 2).

    PNG
    media_image2.png
    1303
    732
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al as applied to claims 1 and 12 above, and further in view of Luminet et al. (US 10,988,361). Although they are known equivalents in the art, Araki et al. do not disclose the option of the tower boom alternatively being a scissor assembly. 
However, Luminet et al. teach an access platform having a telescopic boom (figure 1), or alternatively a scissor assembly (figure 24), demonstrating that these are known equivalents in the art, and that one of ordinary skill in the art would construct their machine with a lifting mechanism that best fits their job requirements and user needs. 
Therefore it would have been obvious to one in the art to construct the tower boom of Araki et al. with whatever known lifting mechanism best fits the job requirements and user needs, be it a telescoping boom assembly as taught by both Araki et al. and Luminet et al., a scissor assembly also as taught by Luminet et al., or any of the other known lifting mechanisms that are well known and widely used in the art. 
Examiner also refers to MPEP 2144.06 and 2144.07. See excerpts below. 

2144.06    Art Recognized Equivalence for the Same Purpose [R-08.2012]
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

I.    COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012]
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634